Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/001/2022 has been entered.  Claims 1-5, 7-9, 12-16, 20, 24-27 are pending, and claims 1-3, 8-9, 14, 20, 24-26 are currently amended. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of claim 1 with a belt or wire (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9, 13 and 20 are objected to because of the following informalities:  
Claim 9, line 3, “link element a same direction” should be -- link element in a same direction--.
	Claim 13, “wherein the an outer surface” should be – wherein an outer surface--.
	Claim 20, line 8, “two adjacent ones” should be -- two adjacent ones of the link elements--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites, “wherein the flexible drive member is a belt or a wire”.  However, the only embodiment that teach a belt or wire are disclosed in Figures 17 and 18.  Neither of Figures 17 and 18 are anticipated by the amendments to claim 1 in which an element coupled to the link elements and having a trailing protruding member are set forth.  The Applicant thereby appears to have combined two separate embodiments into a structure that was not previously disclosed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “towards a forward adjacent link” in line 3.  It is not clear if this adjacent link is intended to be part of the plurality of link elements or an independent structure.  
Claim 27 recites, “wherein the rounded shape of the leading edge of the trailing protruding member matches a rounded shape of a nose section of a chain-saw guide-bar.”  However, the guide bar is not claimed subject matter.  The Applicant is not claiming the combination of the cutting tool and chain saw guide bar.  It cannot be determined what rounded shape the leading edge of the trailing producing member must possess in order to match a nose section of a chain saw guide


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8,9, 12-14, 24, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaaru (JPS6114901).  In regards to claim 1, Kaaru discloses an abrasive cutting tool (chain saw) comprising: a flexible drive carrier (520) comprising a plurality of link elements (540) including a link element (A1) and an adjacent link element (A2; annotated below) disposed in a serial configuration, the flexible drive carrier having a drive direction for performing cutting (linear direction), and an element (524) coupled to the link element (A1) that is arranged to be in contact with a material to be cut by the abrasive cutting tool (via the teeth), the element comprising a trailing protruding member (526; fig. 11) extending towards the adjacent link element (A2) in a direction opposite and parallel to the drive direction of the flexible drive carrier, the trailing protruding member (526) being formed from or coated by an abrasive compound (“The cutting teeth may be coated with carbide or, if desired, may be stone blocks, cements, carbide or diamond particles for cutting other hard materials”) and the trailing protruding member (526) being configured to contact the material to contribute to cutting the material by the abrasive cutting tool (via the teeth), wherein the trailing protruding member (526) is configured to: overlap a top surface of the adjacent link element (A2) at least when the flexible drive carrier has a straight configuration (per the right side of Fig. 10), and cover a portion of a width of a gap formed between the link element (A1) and the adjacent link element (A2) when the flexible drive carrier moves through a bend in an arcuate form (as demonstrated per the left side of Fig. 10).

    PNG
    media_image1.png
    507
    764
    media_image1.png
    Greyscale


In regards to claim 2, Kaaru discloses wherein the element including the trailing protruding member is formed from or coated by the abrasive compound (“The cutting teeth may be coated with carbide or, if desired, may be stone blocks, cements, carbide or diamond particles for cutting other hard materials”).
In regards to claim 4, Kaaru discloses a leading edge of the trailing protruding member (526) has a rounded or tapered shape (tapered per figs 10 and 11).
In regards to claim 5, Kaaru discloses wherein the abrasive cutting tool (chain saw) is an abrasive cutting chain for use with a chain saw.
In regards to claim 8, Kaaru discloses wherein the trailing protruding member (526) is configured to overlap with the adjacent element (A2) mounted on the adjacent link element when the flexible drive carrier is bent in an arcuate form defined by a curvature of a nose part of a chainsaw guide-bar (fig. 11).
In regards to claim 9, Kaaru discloses wherein the element (524) comprises a leading protruding member (526; figs. 10 and 11) that protrudes in the drive direction (Kaaru numbers 526 as both a leading and trailing protrusion) and extends towards a forward adjacent link (545, fig. 10) element a same direction as the drive direction of the flexible drive carrier; wherein the leading protruding member (526 in front) is configured to: overlap a top surface of the forward adjacent link element (545) at least when the flexible drive carrier has the straight configuration (straight configuration portion of fig. 10), and cover a portion of a width of a gap formed between the link element and the forward adjacent link element when the flexible drive carrier moves through the bend in the arcuate form (accurate portion of figure 10).
In regards to claim 12, Kaaru discloses wherein the abrasive compound comprises any of natural or synthetic diamond, polycrystalline diamond, aluminum oxide, silicon carbide, ceramic, or cubic boron nitride (“The cutting teeth may be coated with carbide or, if desired, may be stone blocks, cements, carbide or diamond particles for cutting other hard materials”).
In regards to claim 13, Kaaru discloses wherein the outer surface of the element is coated by the abrasive compound (“The cutting teeth may be coated with carbide or, if desired, may be stone blocks, cements, carbide or diamond particles for cutting other hard materials”).
In regards to claim 14, Kaaru discloses wherein the abrasive compound is at least partly made from a metal or resin based abrasive matrix (“The cutting teeth may be coated with carbide or, if desired, may be stone blocks, cements, carbide or diamond particles for cutting other hard materials”).
In regards to claim 24, Kaaru discloses a method for producing an abrasive cutting tool comprising: providing a flexible drive carrier (520) comprising a plurality of link elements (522) including a link element (A1) and an adjacent link element (A2) disposed in a serial configuration, the flexible drive carrier having a drive direction for performing cutting (driven by 216); and providing an element (524) coupled to the link element (A1) that is arranged to be in contact with a material to be cut by the abrasive cutting tool, the element comprising a trailing protruding member (526) extending towards the adjacent link element (A2) in a direction opposite and parallel to the drive direction of the flexible drive carrier, the trailing protruding member (526) being formed from or coated by an abrasive compound (“The cutting teeth may be coated with carbide or, if desired, may be stone blocks, cements, carbide or diamond particles for cutting other hard materials”) and the trailing protruding member (526) being configured to contact the material to contribute to cutting the material by the abrasive cutting tool; and arranging the trailing protruding member to overlap a top surface of the adjacent link element (A2) at least when the flexible drive carrier has a straight configuration (right side of Figure 10) and cover a portion of a width of a gap formed between the link element and the adjacent link element when the flexible drive carrier moves through a bend in an arcuate form (left side of fig. 10).
In regards to claim 25, Kaaru discloses wherein the abrasive compound comprises a metal-based or resin-based abrasive matrix (“The cutting teeth may be coated with carbide or, if desired, may be stone blocks, cements, carbide or diamond particles for cutting other hard materials”).
In regards to claim 27, Kaaru discloses wherein the rounded shape of the leading edge of the trailing protruding member matches a rounded shape of a nose section of a chain-saw guide-bar.


Claims 1, 2,3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaaru (JPS6114901).  In regards to claim 1, Kaaru discloses an abrasive cutting tool (chain saw) comprising: a flexible drive carrier (520) comprising a plurality of link elements (cutting members 524/524) including a link element (B1) and an adjacent link element (B2; annotated below) disposed in a serial configuration, the flexible drive carrier having a drive direction for performing cutting (linear direction), and an element (cutting teeth 530) coupled to the link element (B1) that is arranged to be in contact with a material to be cut by the abrasive cutting tool (via the teeth), the element comprising a trailing protruding member (526; fig. 11) extending towards the adjacent link element (B2) in a direction opposite and parallel to the drive direction of the flexible drive carrier, the trailing protruding member (526) being formed from or coated by an abrasive compound (“The cutting teeth may be coated with carbide or, if desired, may be stone blocks, cements, carbide or diamond particles for cutting other hard materials”) and the trailing protruding member (526) being configured to contact the material to contribute to cutting the material by the abrasive cutting tool (via the teeth), wherein the trailing protruding member (526) is configured to: overlap a top surface of the adjacent link element (B2) at least when the flexible drive carrier has a straight configuration (in a vertical orientation; 526 overlaps the top surface of 526), and cover a portion of a width of a gap formed between the link element (A1) and the adjacent link element (B2) when the flexible drive carrier moves through a bend in an arcuate form (as demonstrated per the left side of Fig. 10).

    PNG
    media_image2.png
    775
    669
    media_image2.png
    Greyscale



In regards to claim 2, Kaaru discloses wherein the element including the trailing protruding member is formed from or coated by the abrasive compound (“The cutting teeth may be coated with carbide or, if desired, may be stone blocks, cements, carbide or diamond particles for cutting other hard materials”).
In regards to claim 3, Kaaru discloses wherein a connecting element (522) is disposed between the link element and the adjacent link element such that the connecting element is configured to pivot relative to the link element and the adjacent link element, the connecting element being non-abrasive and is not configured to contribute to the cutting of the material. 

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stihle (U.S. Patent 2,869,534)
In regards to claim 20, Stihle discloses a chain comprising: a plurality of link elements (11/11’) configured to perform abrasive cutting (6a/6b); and connecting elements (1a) that join the link elements together(fig. 8), the connecting elements (1a) having a rounded form (tops are rounded) and are formed from or coated by an abrasive material (6a), wherein the connecting elements  (1a) extend in respective slots formed between the link elements (per fig. 8), wherein the connecting elements (1a) fill a gap formed between two adjacent ones of the link elements when the chain is bent in an arcuate form (the rivets 10 allow the links to pivot) and the rounded form of the connecting elements extends into the gap between two adjacent ones to have substantially a same height as the link elements to fill the gap and contribute to the abrasive cutting (11 and 1a are the same height per fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaaru (JPS6114901).  Kaaru discloses the claimed invention except an overlapping distance of the protruding member with respect to the adjacent element is at least 5mm and wherein the trailing protruding member is configured to overlap the top surface of the adjacent link element by at least 0.75mm. It would have been obvious to one having ordinary skill in the art based upon the design and size of the saw to adjust the amount of overlap of the two cutting elements as needed to enable the smoothest transition about the end of the chain saw bar. It would have been obvious to one having ordinary skill in the art to have modified the overlap to be 5 or .75mm as a results oriented variable as such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. /n re Rose, 105 USPQ 237 (CCPA 1955).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaaru (JPS6114901).  In regards to claim 26, Kaaru discloses wherein the abrasive compound is fixed or included into the element by any of galvanic deposition, vacuum brazing or a sintering method, or where abrasive grit is mechanically fixed by insertion into the element (“The cutting teeth may be coated with carbide or, if desired, may be stone blocks, cements, carbide or diamond particles for cutting other hard materials”). To the extend that it can be argued that the specific mention of attachment is not disclosed by Kaaru.  Attention is further directed to the Loigerot chain saw with tipped links of tungsten carbide.  Loigerot discloses that the tips can be applied by brazing (col. 1, lines 54-56).  Therefore, as Kaaru and Loigerot both relate to attaching carbide to the saw tooth of a saw chain, and as taught by Loigerot that brazing is an effective means of attachment, it would have been obvious one of ordinary skill in the art at the time of the invention to have utilizing a brazing technique to mount the Kaaru carbide as shown at least by Loigerot. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724